DETAILED ACTION
	This is in response to communication received on 8/29/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 7/19/22.

Election/Restrictions
Claims 15-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/29/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Saeki US PGPub 2018/0358178 hereinafter SAEKI in view of Maruyama US PGPub 2005/0069648 hereinafter MARUYAMA, Riebel et al. US Patent 5,593,625 hereinafter RIEBEL and Zhou et al. US PGPub 2017/0291143 hereinafter ZHOU.
As for claim 1, SAEKI teaches “A capacitor including a conductive porous base material having a plurality of pores, a dielectric layer on the conductive porous base material, an upper electrode on the dielectric layer, and an insulating material that extends into the plurality of pores” (abstract), “Examples of the metal constituting the porous metal base material include metals such as aluminum, tantalum, nickel, copper, titanium, niobium and iron, and alloys such as stainless steel and duralumin, and the like” (paragraph 21, lines 1-4), and “Examples of the insulating material include a resin material” (paragraph 45, lines 1-2). i.e. a method of impregnating with resin voids of a… metal body having a porous structure.
	SAEKI is silent on the metal body having a porous structure being sintered. 
	MARUYAMA teaches “The present invention relates to a metal oxide dispersion, which can form a metal thin film onto a substrate by beat treatment at a low temperature” (abstract, lines 1-3) and “A metal thin film having a porous structure formed by fusing contacting portions of a plurality of gathered metal fine particles… by baking the metal oxide dispersion” (paragraph 32), i.e. sintering with metal oxide particles to form a metal thin film.
MARUYAMA teaches “This is particularly preferable for uses such as a metal foil attached to resin, as it has the advantage of being able to easily form the ultra thin metal layers which are required when forming fine pitch circuits in particular” (paragraph 106, lines 26-30).
It would have been obvious to use the method of MARUYAMA to form the porous metal body of SAEKI such that it includes a sintered metal body having a porous structure because MARUYAMA teaches that such a process is particularly useful for forming circuits as a part of electronic devices.
	SAEKI teaches “In a preferred embodiment, after the dipping method or the dispenser method, vacuum degassing and filling are preferably carried out” (paragraph 52, lines 3-6), i.e. preparing a resin material… applying the… resin material onto a surface of the sintered metal body; impregnating the voids with the resin material by reducing pressure of the sintered metal body and the resin material applied to the surface of the sintered metal body so as to expel gas from the voids.
SAEKI teaches “then the epoxy resin was cured at 150° C. to form a filling portion in the pores” (paragraph 79, lines 7-8), i.e. curing the resin material by heating.
SAEKI is silent on the resin material containing a defoamer containing hydrophilic or hydrophobic particles; defoaming the prepared resin material by reducing pressure of the resin material.
	RIEBEL teaches “The limited porosity of the pressure-formed biocomposite material also renders it suitable for vacuum impregnation with acrylics, epoxy resins, varnishes 25 or other surface treatments to increase the suitability of the material for building, decorative or structural purposes” (column 5, lines 23-27), i.e. wherein epoxy resin in used to impregnate pores.
	RIBEL further teaches “A defoamer, i.e., defoaming agent, can be used to release entrapped air, which can adversely affect the strength of the pressure-formed materials” (column 10, lines 60-62), i.e. wherein a defoamer is included in the process.
RIEBEL further teaches “Preferably, a defoaming agent and a fining agent are used alone, or in combination” (claim 10, lines 62-63) and “a fining agent, i.e. , dispersing agent, can be used to improve the texture, i.e., smoothness, as well as surface tension, viscosity, and flow properties of the resin. The fining agent also aids in dispersing the resin components, particularly the colorant, adjusting the viscosity of the resin, and can even act as an adhesion 60 promoter” (column 10 lines 54-60.
	RIEBEL further teaches “Suitable fining agents include, but are not limited to, sodium silicate and CoCob, i.e., ground corn cobs” (column 11, lines 2-4), i.e. wherein the fining agents are particles.
	ZHOU teaches “Pore-filling sealants and/or adhesives for use in making the edge-sealing bonds of the separation modules of the present disclosure may also include one or more fillers and/or pigments. Exemplary fillers include particles, microspheres, expendable microspheres, glass beads, glass microspheres, fibers , electrically and/or thermally conducting particles, nanoparticles, hydrophilic or hydrophilic silica type fillers such as silica-gels” (paragraph 139, lines 1-9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to include the steps of a defoamer containing hydrophilic or hydrophobic particles; defoaming the prepared resin material by reducing pressure of the resin material in the process of SAEKI (which includes a degassing), because RIEBEL teaches including defoamer and fining agent can improve the texture of the pore-filling material and remove air from it to reduce voids, and ZHOU teaches that hydrophilic or hydrophobic silica particles are known fillers for adjusting the resin material’s properties.
	As for claim 2, SAEKI is silent on the hydrophilic or hydrophobic particles.
RIEBEL further teaches “Preferably, a defoaming agent and a fining agent are used alone, or in combination” (claim 10, lines 62-63) and “a fining agent, i.e. , dispersing agent, can be used to improve the texture, i.e., smoothness, as well as surface tension, viscosity, and flow properties of the resin. The fining agent also aids in dispersing the resin components, particularly the colorant, adjusting the viscosity of the resin, and can even act as an adhesion 60 promoter” (column 10 lines 54-60.
	RIEBEL further teaches “Suitable fining agents include, but are not limited to, sodium silicate and CoCob, i.e., ground corn cobs” (column 11, lines 2-4), i.e. wherein the fining agents are particles.
	ZHOU teaches “Pore-filling sealants and/or adhesives for use in making the edge-sealing bonds of the separation modules of the present disclosure may also include one or more fillers and/or pigments. Exemplary fillers include particles, microspheres, expendable microspheres, glass beads, glass microspheres, fibers , electrically and/or thermally conducting particles, nanoparticles, hydrophilic or hydrophilic silica type fillers such as silica-gels” (paragraph 139, lines 1-9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to include wherein the hydrophilic or hydrophobic particles are silica in the process of SAEKI, because RIEBEL teaches including defoamer and fining agent can improve the texture of the pore-filling material and remove air from it to reduce voids, and ZHOU teaches that hydrophilic or hydrophobic silica particles are known fillers for adjusting the resin material’s properties.
	As for claim 3, SAEKI teaches “When filling the pores, a resin material such as an epoxy resin, a phenol resin, or a silicone resin is preferred as an insulating material to be filled” (paragraph 46, lines 1-3), i.e. wherein the resin material is epoxy resin.
As for claim 4, SAEKI shows in Fig. 1 wherein the voids of the sintered metal body having porous structure are connected in a mesh shape.
As for claim 5, SAEKI teaches “In one embodiment, the average pore size of the pores of the porous portion is not particularly limited; however, it can be preferably 10 nm or more and 10 μm or less, more preferably 100 nm or more and 1.0 µm or less, and further preferably 150 nm or more and 500 nm or less” (paragraph 26, lines 1-5), i.e. wherein the voids of the sintered metal body having porous structure include voids with a diameter in a range that overlaps with of 2 μm or less in the lateral direction. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.

Allowable Subject Matter
Claims 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As for claim 6, Examiner notes that the closest prior art on record of SAEKI US PGPub 2018/0358178 and RIEBEL US Patent 5,593,625 are silent on defoamer’s behavior when applied to the surface of the pores. In fact, a composition that is a mixture of those components would not be expected to separate as the composition is degassed into the pores. Therefore, SAEKI and RIEBEL does not teach or suggest after the curing the resin material, the defoamer is not penetrated into the center of the voids of the sintered metal body and is remained near the surface of the sintered metal.
As for claim 7, the closest art on record FURUYAMA US PGPub 2020/0058830 does teach elements of the claim, but was filed after the effective filing date of the instant specification and is therefore not prior art.
As claims 8-14 depend from claim 7 and contain all the limitations therein, they are similarly found to have allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717